Citation Nr: 1122879	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for cervical stenosis, post disc operative surgery.
	

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to June 1999.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

This case has previously come before the Board.  In September 2009, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that a March 2011 rating decision reflects service connection for left arm numbness associated with the Veteran's service-connected back disability was granted.  This represents a full grant of the benefits sought in regard to that issue.  

The Veteran failed to report for a scheduled hearing in Washington, D.C., via videoconference in June 2009.  Good cause for the failure to report having not been shown, the hearing request is considered withdrawn.  


FINDING OF FACT

Cervical stenosis, post disc operative surgery, is attributable to service.  


CONCLUSION OF LAW

Cervical spinal stenosis, post disc operative surgery, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The January 2005 and May 2005 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded VA examinations, to include in October 2009.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the September 2009 Board remand.  The Veteran was afforded an adequate VA examination and there is sufficient evidence upon which to base a determination.  

The Veteran is service connected for chronic low back pain and left arm pain and numbness, and as reflected in the December 1999 rating decision, service-connected chronic low back pain has been attributed to a period of prolonged field duty during service.  He asserts a neck disorder was precipitated by the same factors during service, i.e., pressure to the neck as a result of riding in a HumVee and/or a tank resulting in whiplash during field exercises.  

In this case, there is both positive and negative evidence.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

First, in regard to the notation in the March 2006 VA examination report to the effect that cervical spinal stenosis is usually congenital, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Service connection may be granted, however, in limited circumstances, for disability due to aggravation of a congenital or developmental abnormality by superimposed disease or injury.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In light of the evidence in this case, to include the fact that a cervical spine disability was not noted on the June 1993 ROTC Cadet examination report or on a February 1995 Airborne examination report, both of which show the spine and musculoskeletal system were normal, coupled with a March 1998 normal neurology evaluation, as well as a January 1999 examination report noting full range of motion in the neck, and normal sagittal and contours to the spine, the Board is unable to conclude that a disorder of the cervical spine, congenital or otherwise, preexisted service.  

Even assuming the Veteran had congenital cervical spinal stenosis, service treatment records are negative for relevant findings, and the October 2009 VA examiner stated that a negative EMG implied no residuals of any preexisting stenosis, and that an opinion as to whether post-service cervical spine fusion in 2004 was due to service would be resorting to speculation.  Thus, a theory of aggravation of a preexisting disorder will not be further addressed.  

A determination as to whether there is current disability related to service or service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to whether current disability is related to service or service-connected disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competence and credibility are to be distinguished.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

On VA orthopedic examination in May 2005, the examiner stated, in relevant part, the following:

There is a significant disparity in symptoms that have no specific nerve origin.  His cervical spine [] has no palpable spasm.  The neck has no tenderness and no palpable spasm.  The neck easily flexes forty-five degrees, extends forty-five degrees, laterally bends forty-five degrees in each direction and rotates eighty degrees in each direction.  All neck motions are without pain and without weakness.  There is no evidence of any lack of endurance or lack of coordination noted on examination of the neck and no restriction of repetitive use.  There is no evidence of any lack of endurance or lack of coordination noted on examination of the lumbar spine and no restriction of repetitive use.  

Regardless of the above findings, a September 2003 private report of magnetic resonance imaging (MRI) reflects C5-6 mild left neural foraminal stenosis and mild left central spinal stenosis secondary to disc osteophyte complex, straightening of the normal lordotic curve, and otherwise, normal MRI of the cervical spine with no evidence of posttraumatic cord injury.  In addition, a September 2003 private electromyogram (EMG) report notes a mild active left C6 radiculopathy and minimal bilateral symmetric median neuropathies at the level of the wrist.  In June 2004, the Veteran underwent anterior cervical discectomy and fusion at C5-6.  

The treatment records, as well as a December 1998 DA Form 3349, reflect he was profiled due to a lumbar spine herniated nucleus pulposus, not the neck, and limitations were noted to include riding in vehicles off paved roads.  In addition, an August 1998 record reflects complaints pertaining to the deltoid, not the cervical spine.  Further, the pertinent finding reported in the March 1999 Medical/Physical Evaluation Board separation examination report was minimal imprint on the thecal sac at L4-5 and L5-S1, and neurologic examination was noted to be normal.  

A January 2006 private opinion provides that there is a likely and probable link between the Veteran's service back injury and his current problems with his neck.  In this case, while the private doctor noted a review of service records, as well as his own records, no objective findings or rationale was provided in association with the opinion.  

Against this background is the October 2009 VA examination report noting clinical testing, to include x-ray examination and CT scan of the cervical spine, showed no evidence of cervical stenosis, adding that a negative EMG implied no residuals of any preexisting stenosis.  In addition, in a February 2011 addendum, the examiner stated that an opinion as to whether the surgical intervention for the cervical spine was related to service could not be provided without resorting to speculation.  

In this case, there is competent and probative evidence that the Veteran's cervical spinal stenosis, post disc operative surgery, is due to the Veteran's service back injury and competent and probative evidence that such a relationship could not be determined without resort to speculation.  While the latter opinion is negative evidence, it is not cast in language that forecloses a relationship to service.  Although the positive opinion does not include a rationale, neither does the negative opinion.  Therefore the Board concludes that the evidence is in equipoise.  In resolving all doubt in the Veteran's behalf service connection for cervical stenosis, post disc operative surgery, is warranted.


ORDER

Service connection for cervical stenosis, post disc operative surgery, is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


